 114DECISIONS OF NATIONALLABOR RELATIONS BOARDPaul La Berge,Aloyious M.Vanderhoef,Roger Severson,Henry Smith,and LesterBlakeley,thereby discouraging membership in a labor organization, Respondentshave engaged in unfair labor practices within the meaning of Section 8(a) (3) of theAct.4.By interfering with, restraining,and coercing employees in the exercise of therights guaranteed by Section7 of the Act,Respondents have engaged in unfairlabor practices within the meaning of Section8(a) (1) of the Act.5.Theaforesaid unfair labor.practices are unfair labor practices affecting com-merce within the meaning of Section2(6) and (7) of the Act.[Recommendations omitted from publication.]Air Control Products,Inc. of Tampa and Air Control Products,Inc. of St. PetersburgandTeamsters,Chauffeurs,HelpersLocal Union #79, affiliated with the International Brother-hood of Teamsters,Chauffeurs,Warehousemen&Helpers ofAmerica,Petitioner.Cases Nos. 12-1iC-1156 and 1f-RC-1157.July 12, 1961DECISION AND DIRECTION OF ELECTIONSUpon petitions duly filed under Section 9(c) of the National LaborRelationsAct, a consolidated hearing was held beforeJoseph V.Moran, hearing officer.The hearing officer's rulings made at thehearingare free from prejudicial error and are hereby affirmed.''On February 27, 1961,the Employers were served with notice of hearing in thesecases to be held on March 8, 1901,and onMarch1 were servedwith anorder reschedulinghearing to March 9. On March 2, the Regional Office of the Board received a letter fromthe Employers'attorney,dated March 1, requesting adjournment of the hearing on theground that he would be at a trial in the County Circuit Court on the scheduled date.-TileEmployers did not serve a copy of this letter on the Petitioner nor submit to theRegional Office the copies required by the Board'sRules and Regulations,Set ics 8, as.amended,Section 102.65(a).On March 2, the hearing officer was told by the Employers'.attorney,in a telephone conversation,that he would adrtse the Regional Office beforethe close of business on March 7 whether or not he had completed the trial and could goand the Petitioner to examine certain records of the Employers which had been subpenaed.'There was no communication from the attorney on March 7, but,at 4.30 p.m. onMarch8, the day before the scheduled hearing, his secretary celled the Regional Office toask for an adjournment,and wits told by the hearing officer that the request had come-too late.On the morning of March 9, the Regional Office received a telegram from theattorney asking for an adjournment.A few minutes before the scheduled start of the:hearing,the hearing officer told the attorney,in a telephone conversation.that adjourn-ment was denied because of the failure to carry out the agreement with the RegionalOffice to communicate on :llnrch 7 and to arrange for examination of the subpenaedrecords.The hearing proceeded as scheduled.R'hile the Employers' attorney was absent,the managers of both corporations were present throughout the hearing,but both refusedto enter an appearance and, when called by the Petitioner to testify, refused to answerquestions on the ground they had been advised by their attorney to refuse.Thereafter,the Employers filed a motion for a rehearing on the ground they had been Improperlydenied an adjournment.As the Employers had adequate notice of the hearing, did not-comply with the Board's Rules and Regulations concerning the filing and service of writtenmotions, did not comply with their own undertaking to give adequate notice to,theRegional Office of their continuing need for an adjournment and to arrange for examina-tion of record,;, and had both managers present throughout the hearing, we hereby affirmthe hearing officer's refusal to adjourn the hearing, and, accordingly,deny the Employers'motion for it rehearing.Pennington Bros., Inc.,124 NLRB 935.132 NLRB No. 8. AIR CONTROL PRODUCTS, INC. OF TAMPA115Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Chairman McCulloch and Members Leedom andBrown].Upon the entire record in these cases, the Board finds :1.Both Employers, whose operations are almost identical, are en-gaged in the production, sale, and installation of windows, awnings,shower and tub enclosures, kitchen cabinets and counter tops, andrelated products.As the Employers failed and refused to presentany evidence as to the effect of their operations on commerce, thehearing officer accepted secondary evidence presented by two formeremployees, who testified on the basis of information obtained whileemployed.One, Briell, who had worked for the Tampa corporationfrom April 1959 until December 22, 1960, as a glass installer, testifiedthat this corporation received glass from various European coun-tries valued at more than $100,000 annually.The other, Schubert,testified that he worked for the Tampa corporation for approximately18 months before January 1961, that part of his duties was to helpunload trucks making deliveries to the Tampa corporation, that suchdeliveries were made from 1 to 3 times a week, and that half thetruckload was generally consigned to the St. Petersburg corporation.He also testified that such loads contained, among other things, glassmarked "Made in Germany," masonite marked "Made in Belgium,"and moulding from New Orleans, Louisiana.We find, accordingly, that the record establishes that the operationsof each corporation affect commerce within the meaning of the Act,that both are therefore within the Board's statutory jurisdiction, andthat it will effectuate the policies of the Act to assert jurisdictionherein.22.The record demonstrates that the Petitioner is a labor organiza-tion within the meaning of the Act and that it claims to representcertain employees of the Employers.3.A question affecting commerce exists concerning the representa-tion of employees of the Employers within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Petitioner seeks identical production and maintenance unitsat both the Tampa and the St. Petersburg operations. In a letterofMarch 1, 1961, to the Regional Office, the Employers' attorneycontended that the units described in the petition were inappropriatebecause they "include persons who are not employees in the companybut who are only acting in an independent contractual relationship."Briell testified thatWhitaker, the manager of the Tampa operation,told him that the installers were considered by the Employers to beindependent contractors.2 TropicanaProducts, Inc,122 NLRB 121, 124.614913-62-vol. 132-9 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Petitioner contends that the installers are employees and shouldbe included in the unit, but, at the hearing, stated its willingness toappear on the ballot in any unit deemed appropriate by the Board.Briell testified that the installers own their own trucks and tools;that income tax and social security taxes are not withheld from theirpay; that they are compensated on a piecework rather than an hourlybasis,as are the admitted employees; and that they do not receive thevacation and hospitalization benefits received by these employees.Onthe other hand, Briell further testified that the installers work fulltime for the Employers, and are prohibited from working for anyoneelse.They report to work every morning at a time set by the Em-ployers, and must perform their tasks to the satisfaction of the Em-ployers' salesmen, who check on their work. Alterations due to a cus-tomer's complaint after an installation has been completed are madeby the installer without additional compensation.The piece rates areunilaterally set by the Employers, and an installer has no right to re-ject any job to which he is assigned. Infractions of the Employers'rules arepunished by withholding assignments from the offending in-staller or by discharging him. ,There has beensomeinterchange be-tween installers and plant personnel.Upon the entire record, we find that the Employers have full controlover the manner and means by which the installers are to performtheir work, that their arrangement leaves no room for the installersto make decisions which will govern their profit and loss, and, there-fore, that the installers are not independent contractors.3No otherreason having been advanced for excluding, the installers, we shall in-clude them in the unit. There is nothing in the record to indicate thatemployees in any of the other categories sought by the Petitioner areindependent contractors.Accordingly, we find that the following employees of the Employer,excluding from each unit office clerical employees, salesmen, guards,and supervisors as defined in the Act, constitute separate units appro-priate for the purpose of collective bargaining within the meaning ofSection 9(b) of the Act:(a)All employees of Air Control Products, Inc. of Tampa in itsTampa, Florida, plant, including installers, formica workers, pro-duction employees, plant clerical employees, truckdrivers, andwarehousemen.(b)All employees of Air Control Products, Inc. of St. Petersburgin its St. Petersburg, Florida, plant, including installers, formicaworkers, production employees, plant clerical employees, truckdrivers,and warehousemen.[Text of Direction of Elections omitted from publication.]s Lindsay New8papar8,Inc.,130 NLRB 680.